             Case 1:20-cr-01219-JB Document 37 Filed 02/12/21 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,                         )
                                                  )
                        Plaintiff,                )
                                                  )
v.                                                )      Case No. 20-CR-1219 JB
                                                  )
BLAINE MORGAN,                                    )
                                                  )
                        Defendant.                )


                        SECOND UNOPPOSED MOTION TO CONTINUE
       Blaine Morgan, by and through Hans P. Erickson, counsel for Defendant, moves

the Court for an order to continue the jury trial currently scheduled for February 15, 2021,

and to vacate and reschedule all other deadlines and settings in this matter. The

government does not oppose this motion. In support of this motion, Mr. Morgan states the

following:


1.     Defendant pleaded not guilty to an indictment on July 9, 2020 and is charged by

indictment with one count of second degree murder (18 U.S.C. §§ 1153 and 1111). He

was released from custody on July 31, 2020 and has been in compliance with the terms of

his pretrial release.

2.     Trial in this matter is currently scheduled for February 15, 2021.

3.     Defendants respectfully requests a continuance to complete several tasks that are

vital to the defense. Specifically, Defendant requests an additional ninety (90) days from
          Case 1:20-cr-01219-JB Document 37 Filed 02/12/21 Page 2 of 4




the current setting to prepare for trial. Ninety days is the minimum amount of time that is

required to adequately prepare for trial. Defense counsel cannot and will not be ready for

trial in advance of Ninety days from the current setting.

4.     A continuance of sixty days is necessary for counsel to complete the following tasks:

       A) To prepare and file any necessary pretrial motions.

       B) To continue plea negotiations with the government. It is believed that a

          negotiated resolution of this matter may be possible and that additional time is

          necessary to pursue such negotiations.

       C) Should plea negotiations not yield a resolution, defense counsel requires

          additional time to a) interview any additional witnesses; b) to obtain expert

          witnesses for trial; c) to file pretrial motions.

       D) Defense counsel’s investigation of the facts and circumstances of the case is

          ongoing, and has taken longer than it otherwise would given the restrictions on

          travel and precautions that must be taken by investigators during the COVID-19

          pandemic.

5.     Defendant requests a continuance of the trial of no less than ninety (90) days from

the current setting. Counsel believes that length of time to be the minimum needed to

obtain outstanding discovery, to conduct any follow-up investigation, to continue plea

negotiations with the government, to file pretrial motions, to accommodate scheduling

conflicts and to ensure that Defendants receives effective assistance of counsel and are

accorded due process.

                                           Page 2 of 4
          Case 1:20-cr-01219-JB Document 37 Filed 02/12/21 Page 3 of 4




6.     The right to the effective assistance of counsel includes adequate time to prepare for

trial. Without that adequate time to prepare for trial, Defendants will be denied their right

to the effective assistance of counsel. As the Eleventh Circuit has recognized,

              Implicit in this right to counsel is the notion of adequate time
              for counsel to prepare the defense: “Disposition of a request
              for continuance . . . is made in the discretion of the trial judge,
              the exercise of which will ordinarily not be reviewed. But the
              denial of opportunity for appointed counsel to consult with
              the accused and to prepare his defense, could convert the
              appointment of counsel into a sham and nothing more than a
              formal compliance with the Constitution’s requirement that
              an accused be given the assistance of counsel. The
              Constitution’s guarantee of assistance of counsel cannot be
              satisfied by mere formal appointment.”


       United States v. Verderame, 51 F.3d 249, 252 (11th Cir. 1995) (quoting Avery v.

Alabama, 308 U.S. 444, 446, 60 S.Ct. 321, 322 (1940).

7.     Defendant agrees with this continuance and will not be prejudiced by this

continuance. Additional time will not prejudice Defendant and will potentially allow him

to reach a favorable resolution with the government. Counsel has discussed with his client

his rights under the Speedy Trial Act and Defendant understands the need for a

continuance and respectfully requests that the court continue the trial for the ninety (90)

days requested by counsel.

8.     Undersigned counsel affirmatively states that the ends of justice will be served by

granting this extension of time in which to file motions and a continuance of the trial. See

United States v. Hernandez-Mejia, 406 Fed. App’x. 330, 338 (10th Cir. 2011) (“The Speedy

                                          Page 3 of 4
          Case 1:20-cr-01219-JB Document 37 Filed 02/12/21 Page 4 of 4




Trial Act was intended not only to protect the interests of defendants, but was also

‘designed with the public interest firmly in mind.’”) (quoting United States v. Toombs, 574

F.3d 1262, 1273 (10th Cir. 2009)). Additional time will allow the defense time to consult

with, and obtain, necessary expert witnesses, conduct a thorough review of all of the

discovery in this matter and to interview any witnesses that may be necessary. Additionally,

a continuance of the deadlines and jury trial in this matter will provide the parties time to

discuss a possible negotiated resolution of this matter. Such a negotiated resolution would

conserve judicial and prosecutorial resources and could also materially benefit the

defendants by providing access to a more favorable resolution of this matter. This motion

is not predicated upon the congestion of the Court’s docket.

9.     Counsel for the government, Assistant United States Attorney Jennifer M. Rozzoni,

does not oppose this motion.


       WHEREFORE, Mr. Morgan, by and through undersigned counsel, respectfully

requests that this Court continue the jury trial and motions deadlines as set forth above.

                                           Respectfully Submitted,

                                           FEDERAL PUBLIC DEFENDER
                                           111 Lomas NW, Suite 501
                                           Albuquerque, NM 87102
                                           (505) 346-2489

                                           Electronically filed February 12, 2021
                                           /s/ Hans Erickson
                                           Assistant Federal Public Defender



                                          Page 4 of 4
